FILED
                                                       United States Court of Appeals
                        UNITED STATES COURT OF APPEALS         Tenth Circuit

                                    TENTH CIRCUIT                            August 5, 2013

                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court

 ANTHONY BROWN, JR.,

           Petitioner–Appellant,

 v.                                                           No. 13-5023
                                                  (D.C. No. 4:09-CV-00686-CVE-PJC)
 JAMES RUDEK, Warden,                                         (N.D. Okla.)

           Respondent–Appellee.



               ORDER DENYING CERTIFICATE OF APPEALABILITY*


Before LUCERO, McKAY, and MURPHY, Circuit Judges.


       Anthony Brown, Jr., a state prisoner appearing through counsel, requests a

certificate of appealability (“COA”) to appeal the district court’s denial of his 28 U.S.C.

§ 2254 habeas petition. We deny a COA and dismiss the appeal.

                                              I

       On January 19, 2007, Brown was driving Kimberly Sanders home when they were



       *
         This order is not binding precedent except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
stopped for a traffic violation. During the stop, an officer detected the odor of marijuana

and conducted a search, uncovering a gun under the driver’s seat, marijuana in the

ashtray, and marijuana and cocaine on Sanders’ person. Brown informed the officer that

the drugs found on Sanders belonged to him.

       Brown was charged with three counts: (1) Trafficking in Illegal Drugs after

Former Conviction of Two or More Drug-Related Felonies; (2) Possession of a Firearm

after Former Felony Conviction; and (3) Unlawful Possession of Marijuana, Second

Offense. Sanders was charged with Trafficking in Illegal Drugs, which was later

amended to Possession of a Controlled Drug, and Possession of Marijuana, a charge that

was subsequently dismissed at the request of the state.

       At an in camera hearing discussing Sanders’ upcoming testimony as a witness for

the state at Brown’s trial, the prosecutor informed the court and defense counsel that

“there ha[d] been no promises made” to Sanders in return for her testimony; however,

there was a “very good possibility” that she would receive a lesser charge. The

prosecutor elaborated: “I don’t think that the State could sit here and tell you that she’s

going to-- if-- that she’s not going to receive some benefit.”

       At trial, Sanders testified that Brown had slipped her the drugs as they were being

pulled over by the police, and that the drugs belonged to Brown. On direct as well as

cross-examination, Sanders testified that the prosecution had not made her any promises

or inducements in return for her testimony.

       On May 25, 2007, a jury acquitted Brown of Counts Two and Three. On Count
                                              -2-
One, Trafficking in Illegal Drugs, the jury found Brown guilty of the lesser offense of

Unlawful Possession of a Controlled Dangerous Substance. Brown was sentenced to life

imprisonment.

       On direct appeal to the Oklahoma Court of Criminal Appeals (“OCCA”), Brown

asserted seven claims of error, including the state’s alleged failure to disclose that

Sanders’ testimony had been exchanged for favorable treatment by the state, in violation

of Brown’s due process rights. The OCCA rejected this argument, and Brown petitioned

for habeas relief in federal district court. The district court denied the petition and a

COA. Brown now seeks a COA from this court.

                                              II

       A petitioner may not appeal the denial of habeas relief under § 2254 without a

COA. § 2253(c)(1). We will issue a COA “only if the applicant has made a substantial

showing of the denial of a constitutional right.” § 2253(c)(2). To satisfy this standard,

Brown must demonstrate “that reasonable jurists could debate whether (or, for that

matter, agree that) the petition should have been resolved in a different manner or that the

issues presented were adequate to deserve encouragement to proceed further.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000) (quotations omitted). To prevail on the merits,

Brown must demonstrate that the state court’s adjudication of his claims either “resulted

in a decision that was based on an unreasonable determination of the facts in light of the

evidence presented” or was “contrary to, or involved an unreasonable application of,

clearly established Federal law.” § 2254(d)(1), (2).
                                              -3-
       On appeal, Brown argues that his due process rights were violated because the

government failed to correct Sanders’ allegedly materially false and misleading

statements at his trial that the prosecution had not made her any promises or inducements

to secure her testimony. Brown contends that under Giglio v. United States, 405 U.S.

150 (1972), and Napue v. Illinois, 360 U.S. 264 (1959), the government had a

responsibility to correct Sanders’ testimony.

       In Giglio, the Court held that when the credibility of a witness may be

determinative of guilt, the failure of the prosecution to disclose material evidence

regarding that witness’ credibility violates due process and requires a new trial if there is

a reasonable likelihood that the absence of such evidence affected the jury’s

determination. 405 U.S. at 153-54 (citing Brady v. Maryland, 373 U.S. 83 (1963);

Napue, 36 U.S. 264). In DeMarco v. United States, 415 U.S. 449 (1974) (per curiam),

the Court held that an undisclosed promise made to a government witness prior to trial

would require reversal. Id. at 450. Nevertheless, we have held that plea agreements

entered into after trial are not evidence that such agreements were secretly reached before

trial in violation of Giglio and Brady. See United States v. Molina, 75 F.3d 600, 602

(10th Cir. 1996) (noting that “[r]equiring the government to disclose potential plea

agreements and offers of plea agreements would place an unreasonable burden on the

government, and such offers are too speculative and uncertain to be material”).

       The district court determined that the state did not withhold material information

regarding Sanders’ testimony because it disclosed to the defense in camera that Sanders
                                             -4-
could expect favorable treatment but that no deal had been reached. In addition, there

was no evidence that a deal or promise was made before her testimony. We agree with

this reasoning. The mere fact that Sanders was subsequently able to plead favorably is

not evidence that a secret plea agreement was reached before trial, and the record does

not support the contention that such an agreement was withheld. Moreover, Brown

appears only to argue that the government should have disclosed that Sanders would

likely receive favorable treatment in exchange for her testimony, and we have held that

future plea offers are too speculative for a Giglio or Brady violation. Molina, 75 F.3d at

602.

       Brown points to Tassin v. Cain, 517 F.3d 770, 778 (5th Cir. 2008), in which the

Fifth Circuit relied on United States v. Bagley, 473 U.S. 667 (1985), for the proposition

that due process rights may be violated even if the prosecution has not made the witness a

firm promise, but has failed to disclose that the “possibility of a reward had been held out

to [the witness],” thus “misleading[] . . . defense counsel” to believe that the witness

could not be impeached. Bagley, 473 U.S. at 683. Yet the transcript of the in camera

hearing establishes that the prosecution disclosed to defense counsel that Sanders would

likely receive favorable treatment in exchange for her testimony.




                                             -5-
                               III

We DENY Brown’s request for a COA and DISMISS the appeal.

                             Entered for the Court



                             Carlos F. Lucero
                             Circuit Judge




                               -6-